DETAILED ACTION
Claims 1, 10 and 14 are amended. Claims 1-17 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishi (US 20150379940).
	As per claim 1, Kishi discloses a display device (Fig. 2, #1; [0195]) comprising:
a display panel (#10) including a plurality of data lines (#S(1) to S(m)), a plurality of first gate lines (#G2(1) to G2(n)), a plurality of second gate lines (#G1(1) to G1(n)), and a plurality of reference lines (#M(1) to M(n)) arranged thereon ([0197]-[0198]), the display panel (#10) further including a plurality of subpixels (#11) including an emission device (Fig. 7, #OLED), a driving transistor (#T2), and a storage capacitor (#Cst; [0206]);
a data driving circuit (#30) configured to be electrically connected to the plurality of data lines (#S(1) to S(m); [0201]); and
a gate driving circuit (#40) configured to be electrically connected to the plurality of first gate lines (#G2(1) to G2(n)) and the plurality of second gate lines (#G1(1) to G1(n); [0200]),

wherein the display panel (#10) has a plurality of first transistors (#T3) controlled by first gate signals sequentially supplied through the plurality of first gate lines (#G2(1) to G2(n)) and a plurality of second transistors (#T1) controlled by second gate signals sequentially supplied through the plurality of second gate lines (#G1(1) to G1(n)), which are arranged thereon ([0218]; [0206]-[0207]),
wherein the plurality of first transistors (#T3) are included in the plurality of subpixels (#11), respectively, and the plurality of second transistors (#T1) are included in the plurality of subpixels (#11), respectively ([0206]),
wherein in each of the plurality of subpixels (#11), a first transistor (#T3) is controlled by a first gate signal supplied through the first gate line (#G2(i); [0218]) and electrically connects a first node of the driving transistor (#T2) to the reference line (#M(j)), and the first node of the driving transistor (#T2) is a gate node of the driving transistor (#T2),
wherein a second transistor (#T1) is controlled by a second gate signal supplied through the second gate line (#G1(i); [0218]) and electrically connects a second node of the driving transistor (#T2) to the data line (#S(j)), and the second node of the driving transistor (#T2) is a source node or a drain node of the driving transistor (#T2),
wherein the gate driving circuit (#40) sequentially drives each of the plurality of first gate lines (#G2(1) to G2(n)) twice during one frame time (Fig. 12, #1 FRAME 
wherein during the first driving time (#Ta) in the one frame time (#1 FRAME PERIOD), as each of the plurality of first gate lines (#G2(1) to G2(n)) are primarily driven in sequence, the display panel (#10) displays a real image (Fig. 10; [0212]-[0215]; where the display panel #10 displays a real image during normal operation performed on the non-monitor rows), and
wherein during the second driving time (#Tb) in the one frame period (#1 FRAME PERIOD), as each of the plurality of first gate lines (#G2(1) to G2(n)) are secondarily driven in sequence, the display panel (#10) displays a fake image different from the real image ([0217]-[0218]; [0220]).
As per claim 2, Kishi discloses the display device of claim 1, wherein the fake image is a black image or a low-grayscale image ([0217]; [0220]).
As per claim 3, Kishi discloses the display device of claim 1, wherein, during the one frame time, both a first driving for sequentially driving the plurality of subpixel lines so as to display the real image on the display panel and a second driving for sequentially driving the plurality of subpixel lines so as to display the fake image on the display panel are performed (Fig. 12; [0215]; [0217]; [0220]-[0221]; [0255]),
wherein the first transistor (#T3) is turned on and then turned off and the second transistor (#T1) is turned on and then turned off in each subpixel included in the subpixel line on which the first driving is performed ([0215]; [0218]; [0220]), and

As per claim 12, Kishi discloses the display device of claim 1, wherein the plurality of reference lines (Fig. 2, #M(1) to M(n)) are arranged in parallel to the plurality of data lines (#S(1) to S(m)) and each reference line (#M(1) to M(n)) is arranged for every one or more subpixel (#11) columns, and
wherein a reference voltage supplied to the plurality of reference lines (#M(1) to M(n)) is variable in the data driving circuit (#30; [0203]; [0205]; [0219]) or a printed circuit board.
As per claim 16, Kishi discloses the display device of claim 1, wherein the data driving circuit (#30) comprises K digital-to-analog converters corresponding to K data lines, and one analog-to-digital converter corresponding to K data lines (Fig. 6; [0201]; [0203]), where K is a positive number (where K is a positive number equal to 1), and
wherein one of the K data lines is electrically connected to one of the K digital-to-analog converters or is connected to the analog-to-digital converter ([0201]; [0203]).
As per claim 17, Kishi discloses the display device of claim 1, wherein the data driving circuit (#30) comprises K digital-to-analog converters and K analog-to-digital converters corresponding to K data lines (Fig. 6; [0201]; [0203]), where K is a positive number (where K is a positive number equal to 1), and
wherein one of the K data lines is electrically connected to one of the K digital-to-analog converters or is connected to one of the K analog-to-digital converters ([0201]; [0203]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Kim (US 20180061320).
As per claim 4, Kishi discloses the display device of claim 3.
However, Kishi does not explicitly teach a voltage of the first node of the driving transistor is higher than a voltage of the second node of the driving transistor in each subpixel included in the subpixel line on which the first driving is performed, and
wherein a voltage of the first node of the driving transistor is lower than a voltage of the second node of the driving transistor in each subpixel included in the subpixel line on which the second driving is performed.
Kim teaches a voltage of the first node of the driving transistor (Fig. 8, #DR) is higher than a voltage of the second node of the driving transistor (#DR) in each subpixel included in the subpixel line on which the first driving is performed ([0086]), and
wherein a voltage of the first node of the driving transistor (#DR) is lower than a voltage of the second node of the driving transistor (#DR) in each subpixel included in the subpixel line on which the second driving is performed ([0086]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the stress prevention  of the driving transistor (Kim: [0086]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi in view of Kim (US 20170031485) in view of Numao (US 20030058200).
As per claim 13, Kishi discloses the display device of claim 1.
However, Kishi does not teach all of the plurality of reference lines are electrically connected to one outer wire arranged in a non-active area, and
wherein a reference voltage supplied to the one outer wire is variable in the data driving circuit or a printed circuit board.
Kim teaches all of the plurality of reference lines (Fig. 4, #14B) are electrically connected to one outer wire (i.e., one outer wire connected to SU#1 and SU#2) arranged in a non-active area (i.e., a non-area area of display panel #10; [0061]-[0062]), and
wherein a reference voltage supplied to the one outer wire (i.e., one outer wire connected to SU#1 and SU#2) is variable in the data driving circuit ([0073]; [0078]; [0080]-[0081]) or a printed circuit board.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of reference lines of Kishi connected according to Kim so that a plurality of pixels included in a pixel unit may share one reference line.
However, the prior art of Kishi and Kim do not teach the plurality of reference lines are arranged in parallel to the plurality of first or second gate lines. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the reference lines of Kishi in view of Kim according to Numao so as that the reference lines and the plurality of first or second gates lines need not cross each other at right angles.
As per claim 14, Kishi discloses the display device of claim 1.
However, Kishi does not teach the plurality of reference lines are grouped into two or more groups and electrically connected to two or more outer wires arranged in a non-active area, and
wherein a reference voltage supplied to each of the two or more outer wires is variable in the data driving circuit or a printed circuit board.
Kim teaches the plurality of reference lines (Fig. 4, #14B) are grouped into two or more groups and electrically connected to two or more outer wires (i.e., two outer wires connected to SU#1 and SU#2) arranged in a non-active area (i.e., a non-area area of display panel #10; [0061]-[0062]), and
wherein a reference voltage supplied to each of the two or more outer wires (i.e., two outer wires connected to SU#1 and SU#2) is variable in the data driving circuit ([0073]; [0078]; [0080]-[0081]) or a printed circuit board.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of reference lines of Kishi connected according to Kim so that a plurality of pixels included in a pixel unit  may share one reference line.

Numao teaches the plurality of reference lines (Fig. 14, #205) are arranged in parallel to the plurality of first or second gate lines (#203; [0004]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the reference lines of Kishi in view of Kim according to Numao so as that the reference lines and the plurality of first or second gates lines need not cross each other at right angles.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kishi.
As per claim 15, Kishi discloses the display device of claim 1 except for a capacitance of a capacitor component of the emission device is greater than a capacitance of the storage capacitor. Official Notice is taken that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a capacitance of a capacitor component of the emission device is greater than a capacitance of the storage capacitor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display device comprising a plurality of gate lines driven in .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622